   Case 1:21-cr-00025-TSE Document 2 Filed 12/14/20 Page 1 of 19 PageID# 2




                   IN THE UNITED STATES DISTRICT COURT FOR THE

                              EASTERN DISTRICT OF VIRGINIA

                                        Alexandria Division

        UNITED STATES OF AMERICA                   FILED UNDER SEAL

                        v.                         Case No. 1:20-mj-353

         ABDULWAHAB HUMAYUN




                AFFIDAVIT IN SUPPORT OF A CRIMINAL COMPLAINT

        I, Adam Greenspan, being first duly sworn, hereby depose and state as follows:

   I.        Introduction and Agent Background

        1.      I am a Special Agent with the Federal Bureau of Investigation (“FBI”), assigned

to the Washington Field Office (“WFO”). I have been employed as an FBI Special Agent since

January 2016, during which time I have investigated and participated in the investigation of

terrorism violations, to include extremist groups targeting United States persons, both

domestically and abroad. As a Special Agent, I have received training at the FBI Academy in

Quantico, Virginia, in criminal, cyber, and counterterrorism matters. As a result of my training

and experience, I am familiar with the tactics, methods and techniques of terrorist networks and

their members, including the use of computers, cell phones, social media, email, and the internet

in connection with criminal activity.

        2.      This affidavit is submitted in support of a criminal complaint charging

ABDULWAHAB HUMAYUN with knowingly and willfully using a trick, scheme, or device to

conceal and cover up the fact of his ownership, control, and operation of Twitter Account

@AmericanEmirate (Twitter UID: 114766986) (“Twitter Account 1”), in violation of 18 U.S.C.
   Case 1:21-cr-00025-TSE Document 2 Filed 12/14/20 Page 2 of 19 PageID# 3




§ 1001(a)(1), in and around Prince William County, Virginia, in the Eastern District of Virginia,

from on or about October 1, 2020, through the present.

         3.      This affidavit is being submitted for the limited purpose of obtaining a criminal

complaint and arrest warrant. As a result, it does not include each and every fact known by me or

the government. The information in this affidavit is based on my personal knowledge, evidence

development during the investigation, and information provided to me by others involved in this

investigation, including FBI Special Agents, task force officers, and other employees of the FBI.

         4.      This affidavit is based upon: (a) my personal participation in this investigation;

(b) my review of records and reports generated by other law enforcement agents; (c) my review

of communications data recovered during the investigation; (d) information otherwise obtained

by credible and reliable sources; and (e) my training and experience as a Special Agent,

including concerning the use of electronic communications in criminal activity. Because this

affidavit is being submitted for the limited purpose of establishing probable cause, it does not set

forth all of my knowledge about this investigation.

   II.        Facts Establishing Probable Cause

         A. Background

         5.      ABDULWAHAB HUMAYUN (“HUMAYUN”) was born in 1998 in Alexandria,

Virginia. HUMAYUN currently resides at XXXX Sunny Brook Court in Woodbridge, Virginia

with his parents. HUMAYUN graduated from George Mason University (“GMU”) with a

Bachelor of Science in Computer Science in May 2020.

         6.      On January 17, 2020, FBI WFO opened an investigation on HUMAYUN based

on the determination that he owned and operated Twitter Account 1. As further explained below,




                                                                                                      2
    Case 1:21-cr-00025-TSE Document 2 Filed 12/14/20 Page 3 of 19 PageID# 4




Twitter Account 1 frequently posted publicly viewable content that was violent or threatening in

nature.

          B. HUMAYUN’s Operation of Twitter Account 1

          7.    Between May 2018 and the Present, Twitter Account 1 posted publicly viewable

content. The content posted by Twitter Account 1 included a variety of images, “memes,” and

references to geopolitical events. A portion of the content posted contains nonspecific threats to

kill, images of assault weapons, references to religious extremism, references to the involuntary

celibate (“incel” 1) movement, and references to violence. As explained herein, the FBI

investigation determined that Twitter Account 1 is registered to and operated by HUMAYUN.

          8.    In or about December 2019, the FBI received subscriber information for Twitter

Account 1. The records indicated that Twitter Account 1 was registered to email account [Email

Address 1]@hotmail.com, telephone number (XXX) XXX-4621, and was logged into from

Internet Protocol (“IP”) address 73.201.219.12 on December 11, 2019 at 23:20:26.

          9.    Pursuant to the information above, the FBI obtained subscriber information for

the facilities associated with Twitter Account 1. In or about January 2020, records from Apple,

Inc. confirmed that email account [Email Address 1]@hotmail.com and telephone number

(XXX) XXX-4621 were associated with HUMAYUN's Apple iTunes account. In addition to

this, the FBI obtained subscriber records for the IP address that logged into Twitter Account 1. In

or about January 2020, records from Comcast Cable Communications revealed that IP address

73.201.219.12 on December 11, 2019 at 23:20:26 resolved to HUMAYUN’s address, XXXX




1
 Involuntary celibates (“incels”) are members of an online subculture who define themselves as
unable to find a romantic or sexual partner despite desiring one.

                                                                                                     3
   Case 1:21-cr-00025-TSE Document 2 Filed 12/14/20 Page 4 of 19 PageID# 5




Sunny Brook Court, Woodbridge, VA 22192. Over the course of the investigation, the FBI

confirmed that HUMAYUN continues to reside at this address.

       10.     As of November 12, 2020, the FBI’s continued review of Twitter Account 1’s

publicly viewable Tweets identified a historical pattern of nonspecific threats of violence and

menacing images on the account dating back until at least October 2018 and continuing until the

present. Tweets of significance posted by Twitter Account 1 include, but are not limited to, the

following:

       11.     On October 13, 2018, Twitter Account 1 posted a picture of an unidentified male

with text, which appears to have been generated by the user of the account, stating: “Never fuck

with someone that wants to die in battle.”




       12.     On November 09, 2018, Twitter Account 1 posted an image of individuals on

horseback carrying swords raised in the air with text stating: “YOU TALKING MAD SHIT

ABOUT ISLAM…FOR AN INFIDEL IN JIHADING DISTANCE.” Based on my training and

                                                                                                   4
   Case 1:21-cr-00025-TSE Document 2 Filed 12/14/20 Page 5 of 19 PageID# 6




experience, “jihad” is an Arabic term meaning “striving” or “struggling,” and has been used by

Islamic extremists to justify violence.




       13.     On November 09, 2018, Twitter Account 1 posted an illustration of a figure

wearing a headband containing Arabic script, who is carrying an assault rifle pointed in the air.




                                                                                                    5
   Case 1:21-cr-00025-TSE Document 2 Filed 12/14/20 Page 6 of 19 PageID# 7




       14.     On December 04, 2018, Twitter Account 1 posted an image of a person being

thrown off a building with text stating: “SHUT THE FUCK UP…PEDOPHILE.”




       15.     On December 09, 2018, Twitter Account 1 posted a still image from a YouTube

video showing an individual holding an assault rifle with text, which appears to have been

generated by the user of the account, stating: “Let these kuffar niggas know that Prophet

Muhammad (PBUH) still has shooters out here.” Based on my training and experience, “kuffar”

is an Arabic term meaning “nonbeliever” or “infidel,” which has been used by Islamic extremists

to justify violence against individuals who reject or disbelieve in God and/or the tenets of Islam.




                                                                                                      6
   Case 1:21-cr-00025-TSE Document 2 Filed 12/14/20 Page 7 of 19 PageID# 8




       16.    On February 10, 2019, Twitter Account 1 posted an image of a dog pointing a

pistol toward the camera with text stating: “HEY MAN THAT’S HARAM…FUCK YOU FOR

POSTING THAT.” Based on my training and experience, “haram” is an Arabic term meaning

“forbidden,” which has also been used by Islamic extremists to justify punishment or violence

against individuals who are determined to have engaged in acts forbidden under Islamic law.




                                                                                                7
   Case 1:21-cr-00025-TSE Document 2 Filed 12/14/20 Page 8 of 19 PageID# 9




       17.     On April 21, 2019, Twitter Account 1 posted an image of the Star Wars character

Yoda with text stating: “DO JIHAD, I MUST…KILL INFIDELS, I WILL.”




       18.     On August 05, 2019, Twitter Account 1 posted an image of a group of males

walking on the street with text stating: “WE ARE GOING…TO BEAT YOU TO DEATH.”

Based on my training and experience, the man in the middle is Anjem Choudary, a British

extremist who was arrested and spent time in prison for recruiting on behalf of the Islamic State

of Iraq and Syria (“ISIS”).




                                                                                                    8
   Case 1:21-cr-00025-TSE Document 2 Filed 12/14/20 Page 9 of 19 PageID# 10




       19.     On September 13, 2019, Twitter Account 1 posted an image that included text

stating: “Anti-gunner: The 2nd amendment won’t help you. As if civilians could take on the U.S.

military anyway.” Immediately below, there is text stating: “Me:” and a picture of a fighter who

is wielding an assault rifle and donning a headband and flag that both contain Arabic text.




                                                                                               9
  Case 1:21-cr-00025-TSE Document 2 Filed 12/14/20 Page 10 of 19 PageID# 11




       20.     On December 17, 2019, Twitter Account 1 posted an image of a masked male

pointing a rifle at the camera with text stating: “SORRY BROTHER…YOU POSTED

HARAM.”




       C. HUMAYUN’s Acquisition of a Semi-Automatic Weapon & Accessories

       21.     On or about March 1, 2019, HUMAYUN purchased an Arsenal SLR-106F semi-

automatic assault rifle from an online firearms retailer, and subsequently picked up the rifle from

a tactical store in Northern Virginia on March 7, 2019. In addition to purchasing the semi-

automatic assault rifle, between May 2019 and September 2019, HUMAYUN conducted several

transactions for firearm accessories from online retailers, some of which were for parts

compatible with an Arsenal SLR-106F.

       22.     On January 14, 2020, HUMAYUN visited a shooting range in Northern Virginia

and attempted to use the range. During an interview with FBI Agents, an employee of the


                                                                                                10
  Case 1:21-cr-00025-TSE Document 2 Filed 12/14/20 Page 11 of 19 PageID# 12




shooting range recalled that during her interaction with HUMAYUN, HUMAYUN stated that he

had never fired a gun, and that he had never visited the range before. Based on his lack of

experience with weapons safety and shooting range protocols, HUMAYUN was not permitted to

use the range.

       D. HUMAYUN’s Application for Employment with the FBI

       23.       On September 29, 2019, of his own accord, HUMAYUN submitted an application

for employment with the FBI. Specifically, HUMAYUN applied for a Technical Position under

the 2020 FBI Collegiate Hiring Initiative, a program geared toward recruiting college juniors and

seniors for employment with the FBI. In support of his application, HUMAYUN completed an

online application and attached his cover letter, resume, and transcript from GMU. During the

submission of his application, HUMAYUN affirmed that he was “willing to undergo a

comprehensive background investigation…”

       24.       Pursuant to his employment application, on February 12, 2020, an FBI Special

Agent contacted HUMAYUN via email to schedule a telephone interview. Later, on February

12, 2020, HUMAYUN responded to that email and stated that he was available for a telephone

interview. On February 13, 2020, an FBI Special Agent acknowledged receipt of HUMAYUN's

response, and indicated that HUMAYUN's telephone interview was scheduled for February 26,

2020 at 10:00am ET.

       25.       On February 26, 2020, HUMAYUN participated in a telephone interview with

personnel from the FBI WFO. The interview was ostensibly based on his submission of an

application for employment with the FBI. The interview consisted of FBI WFO personnel asking

HUMAYUN a series of questions related to his skills and abilities, and HUMAYUN providing a




                                                                                                11
  Case 1:21-cr-00025-TSE Document 2 Filed 12/14/20 Page 12 of 19 PageID# 13




response to each question. After the interview, HUMAYUN sent an email to the interviewing

personnel, thanking them for the opportunity to speak with them.

       26.      On September 11, 2020, an FBI Special Agent sent HUMAYUN an email to

invite HUMAYUN to attend a Pre-Employment Processing session at the FBI Northern Virginia

Resident Agency (“NVRA”) in Manassas, Virginia, on October 1, 2020. On September 12, 2020,

HUMAYUN responded via email and accepted the invitation to participate in the session.


       E. HUMAYUN’s Interview with the FBI on October 1, 2020

       27.      On October 1, 2020, HUMAYUN was interviewed at the NVRA by two FBI

Special Agents. The entire interview—which was ostensibly conducted as a Pre-Employment

Processing session related to HUMAYUN’s application for employment with the FBI—was

surreptitiously audio and video recorded. Prior to the commencement of the formal interview,

HUMAYUN reviewed and signed an “Applicant Acknowledgement Form,” which included the

following certifications:

             a. I certify that my decision to participate in this process is completely voluntary. I

                understand that I am not required to participate in the Pre-Employment Processing

                Session, and acknowledge that I may withdraw from the process and/or leave the

                facility at any time.

             b. I am willing to undergo a comprehensive background investigation which

                includes, but is not limited to: (1) interviews of all references, spouse, former

                spouse, cohabitants, employment references, employers, coworkers, close

                personal associates, and neighborhood contacts; and (2) records checks which

                include credit and financial history, driving records, education, public records,


                                                                                                    12
  Case 1:21-cr-00025-TSE Document 2 Filed 12/14/20 Page 13 of 19 PageID# 14




                selective service registration, military records, citizenship, criminal history, and

                fingerprints.

             c. The statements I provide today, both orally and in writing, are true, complete, and

                correct to the best of my knowledge and belief and are made in good faith. I

                understand that a knowing and willful false statement, either orally or in writing,

                can be punished by fine or imprisonment or both (18 U.S.C. 1001). I understand

                that the information I provide, both orally and in writing, may be disclosed to the

                appropriate federal, state, or local authority responsible for investigating,

                enforcing, or prosecuting a statute, rule, or regulation if there is an indication of a

                violation or potential violation of a civil or criminal law or regulation. I

                understand that intentionally withholding, misrepresenting, or falsifying

                information will have a negative effect on my employment prospects, job status,

                ability to obtain a security clearance up to and including denial or revocation of

                my security clearance, or my removal and debarment from Federal service.

       28.      During the second phase of the Interview, interviewing agents asked HUMAYUN

questions about his background and personal information consistent with the sorts of questions

that would be asked as part of a routine public trust background investigation, including prior

addresses, work history, and the names and contact information of people who could confirm the

responses. HUMAYUN provided responses orally. As part of the interview, HUMAYUN was

asked questions about his social media use, and HUMAYUN identified a number of his social

media accounts across various platforms and apps. When asked about any Twitter accounts,

however, HUMAYUN confirmed that while he had a Twitter account, he wasn’t sure if he could

remember the username. When asked about the handle, HUMAYUN responded that it

                                                                                                       13
  Case 1:21-cr-00025-TSE Document 2 Filed 12/14/20 Page 14 of 19 PageID# 15




“…should be my name, um, I believe it should be my first name…it is a very old account…I am

not sure about the at [@] handle…” When subsequently asked by one of the interviewing agents

to clarify if his Twitter handle was “@abdulwahab,” HUMAYUN said it was. Despite claiming

that he wasn’t sure he remembered the handle of the account, HUMAYUN told agents that he

had logged into his Twitter account the day before the interview [September 30, 2020] to “make

sure no one had gotten into it.”

        29.     Later in the interview, when Interviewing Agents encouraged HUMAYUN to

consider all the information he had provided during the interview and reminded HUMAYUN

that the “intentional omission or false information on any of the forms may be ground for

discontinuance,” HUMAYUN asked to re-visit the social media section of the interview.

HUMAYUN then stated that his Twitter Account handle/username was “@mrdangeroush.”

        30.     According to Twitter’s records, from the time of the creation of Twitter Account 1

in 2010 through in or about April 2018, the account handle was @mrdangeroush. Between April

2018 and October 1, 2020, HUMAYUN changed Twitter Account 1’s handle multiple times,

finally settling on its current name, @AmericanEmirate. Twitter Account 1 has never had the

vanity name @abdulwahab. Twitter Account 1, like all Twitter accounts, cannot be searched for

by its prior account handles. However, historical Tweets by other Twitter users that tagged

Twitter Account 1 while it had the handle @mrdangeroush may still display the @mrdangeroush

handle with a link to Twitter Account 1 in its current name. In October 2020, Twitter Account 1

prominently displayed the handle @AmericanEmirate.

        31.     During the interview, Interviewing Agents encouraged HUMAYUN to contact the

FBI if he needed to clarify information provided during the interview, or if he remembered any

additional details.

                                                                                               14
  Case 1:21-cr-00025-TSE Document 2 Filed 12/14/20 Page 15 of 19 PageID# 16




       32.     On October 5, 2020, HUMAYUN sent an email to thank FBI personnel for the

opportunity to be a part of the pre-employment processing session. In his email message,

HUMAYUN did not provide any supplemental information related to his social media activities,

nor did he attempt to clarify any of the answers he provided related to his presence on social

media during the October 1, 2020 interview.

       F. HUMAYUN’s Activities After the FBI Interview

       33.     After his interview at the NVRA on October 1, 2020, FBI surveillance determined

that HUMAYUN returned to his residence at approximately 3:21pm ET. His return was video

recorded.

       34.     According to Twitter records, on October 1, 2020, at approximately 4:59 pm ET,

the user of Twitter Account 1 (i.e., the account whose prior vanity name was @mrdangeroush

and whose current vanity name was @AmericanEmirate) modified the account’s privacy settings

to “protect” account content. Based on open source information, when a Twitter user enables the

“protect tweets” setting, Tweets and other account information are only visible to people who are

“Followers” of the subject account, and are no longer publicly visible. This action occurred less

than two hours after HUMAYUN returned to his residence immediately after the FBI interview

on October 1, 2020.

       35.     On October 2, 2020, at approximately 10:37 am ET, while Twitter Account 1 was

set to private, a user created a new Twitter account (hereinafter “Twitter Account 2”) with

Twitter UID: 1312039077672353794. On the date of its creation, it displayed the handle

@mrdangeroush. As described above, @mrdangeroush was the Twitter account handle

HUMAYUN provided to Interviewing Agents during his October 1, 2020 interview with the

FBI.

                                                                                                 15
    Case 1:21-cr-00025-TSE Document 2 Filed 12/14/20 Page 16 of 19 PageID# 17




        36.    According to Twitter records, the email address associated with the creation of

Twitter Account 2 was [Email Address 2]@gmail.com. HUMAYUN listed the email address

[Email Address 2]@gmail.com as one of his email addresses on the Pre-Employment Processing

session Part I Form during the FBI interview on October 1, 2020. Additionally, Twitter records

indicate that the IP address associated with the creation of Twitter Account 2 was 73.201.219.12,

the same IP address associated with logins from Twitter Account 1 throughout early October

2020.

        37.    On the date of its creation, the profile of Twitter Account 2 described the account

as a “Placeholder for a Twitter Bot 2 that utilizes Twitter API 3.” In describing the account in these

terms, the FBI assesses that HUMAYUN was attempting to create a decoy Twitter account that

would appear to serve the purpose of highlighting his computer science and computer

programming skills in support of his application for employment with the FBI. The Twitter

account appeared as follows:




2
  According to open source information, a Twitter Bot is a type of bot software—i.e., a software
application that performs automated tasks over the internet—that controls a Twitter account via
the Twitter programming interface. The bot software may autonomously perform actions such as
tweeting, re-tweeting, liking, following, unfollowing, or direct messaging other accounts.
3
  An Application Programming Interface (“API”) is defined as a set of functions and procedures
that allows for the creation of applications that access the features or data of an operating system,
application, or other service.

                                                                                                   16
  Case 1:21-cr-00025-TSE Document 2 Filed 12/14/20 Page 17 of 19 PageID# 18




       38.     Records provided by Twitter indicated that the user of Twitter Account 1

modified the account’s privacy settings to “unprotect” the account content on October 2, 2020, at

approximately 10:54 am ET (i.e., approximately 17 minutes after Twitter Account 2 was

created). When a Twitter user disables the “protect tweets” setting, Tweets and other account

information are visible to the general public.

       39.     Records provided by Twitter revealed that between October 1, 2020, and October

8, 2020, both Twitter Account 1 and Twitter Account 2 had contemporaneous login activity from

IP address 73.201.219.12, as follows:



                                                                                                17
  Case 1:21-cr-00025-TSE Document 2 Filed 12/14/20 Page 18 of 19 PageID# 19




                 Twitter Account 1                                   Twitter Account 2
    IP Address                 Date/Time                IP Address               Date/Time
  73.201.219.12        2020-10-01 21:09:30.000Z       73.201.219.12       2020-10-02 14:37:55.711Z
  73.201.219.12        2020-10-02 14:58:29.000Z       73.201.219.12       2020-10-02 14:51:58.000Z
  73.201.219.12        2020-10-02 19:40:24.000Z       73.201.219.12       2020-10-02 14:53:19.000Z
  73.201.219.12        2020-10-03 22:53:03.000Z       73.201.219.12       2020-10-03 05:18:02.000Z
  73.201.219.12        2020-10-04 23:10:05.000Z       73.201.219.12       2020-10-04 23:50:46.000Z
  73.201.219.12        2020-10-05 04:13:56.000Z       73.201.219.12       2020-10-05 23:34:59.000Z
  73.201.219.12        2020-10-05 23:51:01.000Z       73.201.219.12       2020-10-06 10:41:46.000Z
  73.201.219.12        2020-10-06 10:29:41.000Z       73.201.219.12       2020-10-06 23:03:35.000Z
  73.201.219.12        2020-10-06 22:40:42.000Z       73.201.219.12       2020-10-07 12:22:01.000Z
  73.201.219.12        2020-10-07 23:00:59.000Z       73.201.219.12       2020-10-07 23:11:00.000Z
  73.201.219.12        2020-10-08 23:27:37.000Z       73.201.219.12       2020-10-08 23:00:01.000Z

       40.       Records provided by Comcast Cable Communications confirmed that all activity

associated with IP address 73.201.219.12 detailed in the chart above, which includes logins from

both Twitter Account 1 and Twitter Account 2, resolves to a Comcast high speed internet service

account in the name of HUMAYUN’s immediate family member, with a service address of

XXXX Sunny Brook Ct., Woodbridge, Virginia, HUMAYUN’s home address.

       41.       As of December 11, 2020, Twitter Account 1 and Twitter Account 2 both remain

open, active, and publicly viewable.

       42.       Based on the foregoing, I submit that there is probable cause to believe that

HUMAYUN—after participating in the FBI interview on October 1, 2020 and falsely stating that

his Twitter handle was @mrdangeroush—temporarily made Twitter Account 1 private and

created Twitter Account 2, as part of a trick, scheme, or device to conceal and cover up his

ownership, control, and operation of Twitter Account 1.




                                                                                                 18
  Case 1:21-cr-00025-TSE Document 2 Filed 12/14/20 Page 19 of 19 PageID# 20




   III.         Conclusion

          43.      Based on the forgoing, there is probable cause to believe that, in and around about

October 1, 2020, and continuing through the present, in Prince William County, Virginia, in the

Eastern District of Virginia, ABDULWAHAB HUMAYUN knowingly and willfully falsified,

concealed, and covered up by a trick, scheme, or device a material fact in a matter within the

jurisdiction of the Executive Branch of the Government of the United States, in violation of 18

U.S.C. § 1001(a)(1).

          44.      Wherefore, I request that the Court issue an arrest warrant pursuant to the Federal

Rules of Criminal Procedure.


                                                      Respectfully submitted,


                                                      Adam Greenspan Digitally signed by Adam Greenspan
                                                                     Date: 2020.12.14 10:01:34 -05'00'


                                                      Adam Greenspan
                                                      Special Agent
                                                      Federal Bureau of Investigation




Subscribed to and sworn to in accordance with Fed. R. Crim. P. 4.1
by telephone on December 14, 2020.


                                Digitally signed by John
          John F.               F. Anderson
                                Date: 2020.12.14
          Anderson              11:27:57 -05'00'
          _________________________________________
          HON. JOHN F. ANDERSON
          UNITED STATES MAGISTRATE JUDGE
          Alexandria, Virginia




                                                                                                      19
